Citation Nr: 1232472	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-26 041	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right hand frostbite residuals.  

2.  Entitlement to service connection for chronic peripheral neuropathy of the hands.  

3.  Entitlement to service connection for chronic hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had honorable active service from September 12, 1962, to September 11, 1965.  He had additional active service from September 12, 1965, to April 10, 1971, from which he received a discharge under conditions other than honorable.  

This matter came before the Board of Veterans' Appeals on appeal from a May 2004 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, denied service connection for frostbite residuals of the hands, peripheral neuropathy of the hands, and hepatitis C.  In July 2006, the RO granted service connection left hand cold injury residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 28, 2003.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  


FINDINGS OF FACT

1.  The Veteran had honorable active service from September 12, 1962, to September 11, 1965.  

2.  In April 2011, the Department of Veterans Affairs (VA) was notified that the Veteran had died in February 2011.  


CONCLUSION OF LAW

In light of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the Veteran died during the pendency of the instant appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47(1994).  This appeal on the merits has become moot by virtue of the Veteran's death.  Therefore, it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).  

The Board acknowledges that the Veteran's spouse filed a March 2011 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534) which was received within one year of the Veteran's death.  However, the Board cannot adjudicate the claim until the RO determines the Veteran's spouse's basic eligibility for substitution.  


ORDER

The appeal is dismissed.



		
J.T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


